POWER OF ATTORNEY Allianz Life Insurance Company of North America I hereby constitute and appoint Stewart D. Gregg and Erik T. Nelson as my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution for me and in my name, place and stead, in any and all capacities, to sign any and all documents to be filed under the registrations reflected in the list below that have been or will be filed with the Securities and Exchange Commission by Allianz Life Insurance Company of North America pursuant to the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, by means of the Securities and Exchange Commission's electronic disclosure system known as EDGAR or otherwise; and to file the same, with any amendments thereto and all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to sign and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as each of them might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. Allianz Life Insurance Company of North America - Registered Life and Annuity Products Allianz Life Variable Account A33 Act No. ValueLife33-11158 Valuemark Life33-15464 Life Fund VUL333-60206 Allianz Life Variable Account B Valuemark II33-23035 Valuemark III33-72046 VIP33-76190 Valuemark IV333-06709 Charter333-63719 Alterity333-82329 Rewards333-95729 Dimensions333-47886 High Five333-90260 Charter II333-101812 Allianz Life Variable Account B33 Act No. High Five Bonus333-111049 High Five L333-120181 Custom Income333-126217 Elite333-134267 Vision (legacy vers)333-139701 Connections – (RJ-legacy vers)333-145866 Retirement Pro333-166408 Connections – (WF-POS vers)333-169265 Vision (POS vers)333-171427 Retirement Advantage333-180720 Vision (PAS vers)333-182987 Connections (PAS vers)333-182989 Index Advantage N-4333-185866 Allianz Life of North America Index Advantage S-1333-185864 By:/s/ Ronald M. Clark Name: Ronald M. Clark Title: Director Date:1/8/2014 POWER OF ATTORNEY Allianz Life Insurance Company of North America I hereby constitute and appoint Stewart D. Gregg and Erik T. Nelson as my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution for me and in my name, place and stead, in any and all capacities, to sign any and all documents to be filed under the registrations reflected in the list below that have been or will be filed with the Securities and Exchange Commission by Allianz Life Insurance Company of North America pursuant to the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, by means of the Securities and Exchange Commission's electronic disclosure system known as EDGAR or otherwise; and to file the same, with any amendments thereto and all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to sign and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as each of them might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. Allianz Life Insurance Company of North America - Registered Life and Annuity Products Allianz Life Variable Account A33 Act No. ValueLife33-11158 Valuemark Life33-15464 Life Fund VUL333-60206 Allianz Life Variable Account B Valuemark II33-23035 Valuemark III33-72046 VIP33-76190 Valuemark IV333-06709 Charter333-63719 Alterity333-82329 Rewards333-95729 Dimensions333-47886 High Five333-90260 Charter II333-101812 Allianz Life Variable Account B33 Act No. High Five Bonus333-111049 High Five L333-120181 Custom Income333-126217 Elite333-134267 Vision (legacy vers)333-139701 Connections – (RJ-legacy vers)333-145866 Retirement Pro333-166408 Connections – (WF-POS vers)333-169265 Vision (POS vers)333-171427 Retirement Advantage333-180720 Vision (PAS vers)333-182987 Connections (PAS vers)333-182989 Index Advantage N-4333-185866 Allianz Life of North America Index Advantage S-1333-185864 By:/s/ David L. Conway Name: David L. Conway Title: Director Date: 1/8/2014
